DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-11, 13-18, 20, 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of A memory system comprising: a controller and a first volatile memory in which an address conversion table mapping logical addresses to physical addresses is stored; and a semiconductor storage device including a nonvolatile memory having a first block including a first page and a second page, and a second block including a third page, and a second volatile memory in which a replacement table is stored, and configured to execute commands from the controller, wherein in response to a write command from the controller to write data into the second page in the first block, the semiconductor storage device performs a write operation to write the data into the second page, and upon detecting failure of writing the data into the second page, the semiconductor storage device performs another write operation to write the data into the third page in the second block, without notifying the controller of the failure of writing the data into the second page, wherein, when said another write operation is performed, information that indicates that the data is stored in the third page instead of the second page is stored in the replacement table and the address conversion table is not updated, and wherein, after the write operation to write the data into the third page in the second block succeeds and the information that indicates that the data is stored in the third page instead of the second page, is stored in the replacement table, in response to a first read command from the controller to read data from the second page in the first block, the semiconductor storage device performs a read operation to read the data from the third page in the second block, and in response to a second read command from the controller to read data from the first page in the first block, the semiconductor storage device performs a read operation to read the data from the first page in the first block.  (Emphasis added to differentiate allowable subject matter).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133